United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 00-3392
      ___________

Terry Proctor; Reginald R. Early;       *
Charles Watkins-Bey,                    *
                                        *
              Plaintiffs,               *
                                        *
Troy Roddy,                             *
                                        *
              Appellant,                *
                                        *
Michael X. Furlough; Vincent Hussey;    *
Randy Jones,                            *   Appeals from the United States
                                        *   District Court for the
              Plaintiffs,               *   Eastern District of Arkansas
                                        *
      v.                                *
                                        *    [UNPUBLISHED]
Larry Norris, Director, Arkansas        *
Department of Correction; G. David      *
Guntharp, Ex-Grievance Deputy           *
Director, Arkansas Department of        *
Correction; Ray Hobbs, Deputy           *
Director, Arkansas Department of        *
Correction; Larry May, Deputy           *
Director, Arkansas Department of        *
Correction; Greg Harmon, Warden,        *
Maximum Security Unit, Arkansas         *
Department of Correction; Steve         *
Outlaw, Assistant Warden, Maximum       *
Security Unit, Arkansas Department of   *
Correction; Charles McIntosh,           *
Classification Officer, Maximum         *
Security Unit, Arkansas Department of   *
Correction; George Brewer,              *
Classification Head Administrator,      *
Arkansas Department of Correction;      *
Richard E. Wimberly, Chief of           *
Security, Maximum Security Unit,        *
Arkansas Department of Correction;      *
R. D. Bailey, Unit (B) Manager,         *
Maximum Security Unit, Arkansas         *
Department of Correction,               *
                                        *
           Appellees.                   *
      ___________

      No. 00-3393
      ___________

Terry Proctor,                          *
                                        *
            Plaintiff,                  *
                                        *
Reginald R. Early,                      *
                                        *
            Appellant,                  *
                                        *
Charles Watkins-Bey; Troy Roddy;        *
Michael X. Furlough; Vincent Hussey;    *
Randy Jones,                            *
                                        *
            Plaintiffs,                 *
                                        *
      v.                                *
                                        *
Larry Norris, Director, Arkansas        *
Department of Correction; G. David      *
Guntharp, Ex-Grievance Deputy           *
Director, Arkansas Department of        *

                                        -2-
Correction; Ray Hobbs, Deputy           *
Director, Arkansas Department of        *
Correction; Larry May, Deputy           *
Director, Arkansas Department of        *
Correction; Greg Harmon, Warden,        *
Maximum Security Unit, Arkansas         *
Department of Correction; Steve         *
Outlaw, Assistant Warden, Maximum       *
Security Unit, Arkansas Department of   *
Correction; Charles McIntosh,           *
Classification Officer, Maximum         *
Security Unit, Arkansas Department of   *
Correction; George Brewer,              *
Classification Head Administrator,      *
Arkansas Department of Correction;      *
Richard E. Wimberly, Chief of           *
Security, Maximum Security Unit,        *
Arkansas Department of Correction;      *
R. D. Bailey, Unit (B) Manager,         *
Maximum Security Unit, Arkansas         *
Department of Correction,               *
                                        *
            Appellees.                  *

                                 ___________

                         Submitted: April 5, 2001
                             Filed: April 16, 2001
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.




                                        -3-
       Arkansas inmates Troy Roddy and Reginald R. Early appeal from the district
court’s1 28 U.S.C. § 1915A(b)(1) dismissal of their 42 U.S.C. § 1983 complaint.
Having carefully reviewed the record and appellants’ brief, we agree with the district
court that, for the reasons the court explained, the complaint failed to state a claim. See
Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review).
Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
                                            -4-